SEPARATE CONCURRING OPINION.
NORTONI, J.
Section 1766, Revised Statutes 1909, with respect to service on such corporations as defendant, is as follows:
“When any such summons shall be issued against any incorporated company, service on tbe president or other chief officer of such company, or, in bis absence, by leaving a copy thereof at any business office *678of said company with the person having charge thereof, shall he deemed a sufficient service; and if the corporation have no business office in the county where suit is brought, or if no person be found in charge thereof, and the president or chief officer cannot be found in such county, a summons shall be issued, directed to the sheriff of any county in this State, or any other State, where the president or chief officer of such company may reside or be found, or where any office or place of business may be kept of such company, and the service thereof shall be the same as above.”
I recognize that our laws are without extraterritorial force, but here we have a defendant which is a Missouri corporation but no one within the State to receive service for it. My thought on this question is about as follows: It is clear that the defendant corporation was not in California at the time the service was made, for it remained in Missouri all of the time. As a Missouri corporation, it was obviously within the jurisdiction of the Missouri courts and its president on whom the service was had alone was absent As president of this corporation, Mr. Stillwell is not to be regarded in his individual capacity but rather he is wrapped up on the warp and the woof of the corporation here in Missouri. Though he was in California personally and as an individual, in so fax-as he represented the corporation, he was here in Missouri as well. In other words, he should not be permitted, through utilizing his individuality, by sojourning to California, to separate his existence from the corporation of which he was president in this State. In this view, I am of opinion that the service of the writ and a copy of the petition on Mr. Stillwell in California as president of the Missouri company related back by virtue of his relation to the corporation and constituted service on the company here.